--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO
CREDIT AGREEMENT


This Amendment No. 7 (the “Amendment”) is entered into and effective as of
September 30, 2005, by and among Coachmen Industries, Inc. (the “Borrower”), the
undersigned lenders (each a “Lender” and collectively, the “Lenders”) and
JPMorgan Chase Bank, N.A., as successor to Bank One, Indiana, N.A., both as one
of the Lenders and as Administrative Agent (the “Agent”) on behalf of itself and
the other Lenders.
 
RECITALS:
WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Credit Agreement dated as of June 30, 2003, as amended; and
 
WHEREAS, Lenders and Borrower desire to amend the Credit Agreement as provided
in this Amendment to modify certain financial covenants of Borrower and further
desire to make certain additional amendments to the Credit Agreement as more
fully described below.
 
NOW, THEREFORE, in consideration of the premises herein contained and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to such terms in the Credit
Agreement.
 
Section 2. Amendments. Effective on the date of the effectiveness of this
Amendment pursuant to Section 4 below (the “Effective Date”), the Credit
Agreement shall be amended as set forth in this Section 2.
 
2.1 Amendment to Schedule II. Schedule II to the Credit Agreement is amended in
its entirety to read as set forth in Attachment 1 to this Amendment.
 
2.2 Amendment to Section 2.01. Section 2.01 “Facility LCs” is amended by adding
the term “direct pay” immediately following the word “standby” in the first
sentence of this section so that direct pay letters of credit shall be included
within the defined term “Facility LC”.
 
2.3 Amendment to Section 6.18.1. Section 6.18.1 “Fixed Charge Coverage Ratio” is
hereby deleted in its entirety.
 
2.4 Amendment to Section 6.18.2. Section 6.18.2 “Leverage Ratio” is hereby
deleted in its entirety.
 
2.5 Amendment to Section 6.18.3. Section 6.18.3 “Minimum Net Worth” is amended
in its entirety to read as follows:
 
6.18.3 Minimum Net Worth. The Borrower will at all times maintain Consolidated
Net Worth of not less than $195,000,000.00.
 
2.6 Amendment to Section 6.18.5. A new Section 6.18.5 is added as follows:
 
6.18.5 Ratio of Total Liabilities to Tangible Net Worth. The Borrower will not
permit the ratio of (i) Total Liabilities to (ii) Tangible Net worth to exceed
1.00 to 1.00 as of the Effective Date of this Amendment and as of the end of
each fiscal quarter thereafter.
 
Section 3. Representations and Warranties. In order to induce the Agent and the
Lenders to enter into this Amendment, the Borrower represents and warrants to
the Agent and each of the Lenders that the execution and delivery by the
Borrower of this Amendment, and the performance by the Borrower of its
obligations under the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”), (i) are within the powers of the Borrower, (ii)
have been duly authorized by proper organizational actions and proceedings, and
such approvals have not been rescinded and no other actions or proceedings on
the part of the Borrower are necessary to consummate such transaction, (iii) do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by any Governmental Authority, or if not
made, obtained or given individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect and (iv) do not and will not
conflict with any Requirements of Law or Contractual Obligation, except such
that could not reasonably be expected to have a Material Adverse Effect, or with
the certificate or articles of incorporation and by-laws or the operating
agreement of the Borrower or any Subsidiary, and (v) that the Amended Credit
Agreement is the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms (except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
or similar laws affecting the enforcement of creditors’ rights generally).
 
Section 4. Effectiveness. The amendments set forth in Section 3 above shall
become effective on the date when the Agent shall have received the following,
all in a form satisfactory to Agent:
 
4.1. Amendment. Counterparts of this Amendment signed by the Borrower, and each
of the Lenders.
 
4.2 Guaranty. A Reaffirmation of Subsidiary Guarantors and a Reaffirmation of
Supplemental Subsidiary Guarantors signed by each of the Subsidiary Guarantors
in favor of the Lenders.
 
4.3 Corporate Documents. A certificate of the Secretary or an Assistant
Secretary of the Borrower as to (a) resolutions of the Board of Directors of
such entity authorizing the execution and delivery of this Amendment and the
other documents contemplated hereby to which such entity is a party, (b) the
incumbency and signatures of the officers of such entity which are to sign the
documents referenced in clause (a) above, and (c) a certificate of existence
certificate issued by the Indiana Secretary of State with respect to the
Borrower.
 
4.4 Other Documents. Such other documents as the Agent shall reasonably request.
 
4.5 Fees. Payment by the Borrower of a fee in the amount of $35,000.00 with
respect to this Amendment.
 
Section 5. Miscellaneous.
 
5.1 Continuing Effectiveness, etc. The Credit Agreement, as amended, shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness hereof, all references in the Credit Agreement
and each other Loan Document to the “Credit Agreement” or similar terms shall
refer to the Credit Agreement, as previously amended and as modified hereby. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of (i) any right, power or remedy
of any Lender or the Agent under the Credit Agreement or any of the other Loan
Documents, or, (ii) any Default or unmatured Default under the Credit Agreement.
 
5.2 Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.
 
5.3 Expenses. The Borrower agrees to pay the reasonable costs and expenses of
the Agent (including reasonable attorneys’ fees and charges) in connection with
the negotiation, preparation, execution and delivery of this Amendment and the
other documents contemplated hereby.
 
5.4 Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF INDIANA.
 
5.5 Successors and Assigns. This Amendment shall be binding upon the Borrower,
the Lenders and the Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Agent and their
respective successors and assigns, as permitted by the provisions of the Credit
Agreement.
 
5.6 Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
 
IN WITNESS WHEREOF, the Borrower, the Agent and each of the Lenders have caused
this Amendment to be duly executed by its officers thereunder duly authorized as
of the date first written above.
 
[SIGNATURE PAGES FOLLOW]
 

 


--------------------------------------------------------------------------------



COACHMEN INDUSTRIES, INC.





By:   /s/ Richard M. Lavers  Name:    Richard M. Lavers  Title:    Secretary   
                By:    /s/ Gary L. Near  Name:    Gary L. Near  Title:   
Treasurer 







JPMORGAN CHASE BANK, N.A., as successor to
BANK ONE, INDIANA, N.A., as a Lender,
as the LC Issuer and as Administrative Agent





By:    /s/ Kurt E. Meibeyer  Name:    Kurt E. Meibeyer  Title:    First Vice
President 



 
NATIONAL CITY BANK OF INDIANA,
as a Lender





By:    /s/ National City Bank of Indiana  Name:      Title:     



 
 
1st SOURCE BANK,
as a Lender





By:    /s/ 1st Source Bank  Name:      Title:     



 

--------------------------------------------------------------------------------


 
Attachment 1
 
 
AMENDED SCHEDULE II
 
 
PRICING SCHEDULE
 


Applicable Margin / Applicable Fee Rate
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Eurocurrency Rate (Revolver)
2.75%
2.75%
2.75%
2.75%
2.75%
Eurocurrency Rate (Term Loan)
3.00%
3.00%
3.00%
3.00%
3.00%
ABR
.75%
.75%
.75%
.75%
.75%
Stand-by L/C Fee
2.75%
2.75%
2.75%
2.75%
2.75%
Commitment Fee
.50%
.50%
0.50%
.50%
.50%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to the Credit Agreement.


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the FD/EBITDA Ratio
is less than or equal to 1.25 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the FD/EBITDA Ratio is
greater than 1.25 to 1.00 but less than or equal to 1.50 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I or Level II Status but (ii) the FD/EBITDA
Ratio is greater than 1.5 to 1.00 but less than 2.00 to 1.00.


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I, Level II, or Level III Status but (ii)
the FD/EBITDA Ratio is greater than 2.00 to 1.00 but less than 3.00 to 1.00.


“Level V Status” exists at any date if the Borrower has not qualified for Level
I, Level II, Level III or Level IV Status.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.


The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower's Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the Agent has
received the applicable Financials. If the Borrower fails to deliver the
Financials to the Agent at the time required pursuant to the Credit Agreement,
then the Applicable Margin and Applicable Fee Rate shall be the highest
Applicable Margin and Applicable Fee Rate set forth in the foregoing table until
five days after such Financials are so delivered.


 

--------------------------------------------------------------------------------



REAFFIRMATION OF
SUBSIDIARY GUARANTORS




The undersigned have executed and delivered to Bank One, Indiana, N.A. (and now
known as JPMorgan Chase Bank, N.A.) as Administrative Agent (the “Agent”) a
Subsidiary Guaranty dated as of June 30, 2003 (the “Guaranty”). The undersigned
hereby acknowledge receipt of that certain Amendment No. 7 to Credit Agreement
of even date herewith among Coachmen Industries, Inc. (“Borrower”) and the Agent
and Lender parties thereto (the “Amendment”) which amends the Credit Agreement
dated as of June 30, 2003 by and among Borrower, Agent and the Lenders from time
to time parties thereto (the “Credit Agreement”), and accepts and agrees to be
bound by the terms thereof, ratifies and confirms all obligations under the
Guaranty, and agrees that the Guaranty shall continue in full force and effect
upon the effectiveness of the Amendment.
 
Acknowledged and Agreed to and effective as of the 30th day of September, 2005.


ALL AMERICAN HOMES OF INDIANA, LLC
COACHMEN RECREATIONAL
VEHICLE COMPANY, LLC
GEORGIE BOY MANUFACTURING, LLC
COACHMEN RECREATIONAL
VEHICLE COMPANY OF GEORGIA, LLC
ALL AMERICAN HOMES OF IOWA, LLC
ALL AMERICAN HOMES OF KANSAS, LLC
ALL AMERICAN HOMES OF NORTH CAROLINA, LLC
ALL AMERICAN HOMES OF OHIO, LLC
MILLER BUILDING SYSTEMS, INC.
MOD-U-KRAF HOMES, LLC









By:    /s/ Richard M. Lavers  Name:    Richard M. Lavers  Title:    Secretary   
                By:    /s/ Gary L. Near  Name:    Gary L. Near  Title:   
Treasurer 

 
 

--------------------------------------------------------------------------------



REAFFIRMATION OF
SUPPLEMENTAL SUBSIDIARY GUARANTORS




The undersigned have executed and delivered to Bank One, Indiana, N.A. (and now
known as JPMorgan Chase Bank N.A.), as Administrative Agent (the “Agent”) a
Subsidiary Guaranty of Supplemental Guarantors dated as of June 30, 2004 (the
“Guaranty”). The undersigned hereby acknowledge receipt of that certain
Amendment No. 7 to Credit Agreement of even date herewith among Coachmen
Industries, Inc. (“Borrower”) and the Agent and Lender parties thereto (the
“Amendment”) which amends the Credit Agreement dated as of June 30, 2003 by and
among Borrower, Agent and the Lenders from time to time parties thereto, as
previously amended, (the “Credit Agreement”), and accepts and agrees to be bound
by the terms thereof, ratifies and confirms all obligations under the Guaranty,
and agrees that the Guaranty shall continue in full force and effect upon the
effectiveness of the Amendment.
 
Acknowledged and Agreed to and effective as of this 30th day of September, 2005.


SHASTA INDUSTRIES, LLC
VIKING RECREATIONAL VEHICLES, LLC





By:    /s/ Richard M. Lavers  Name:    Richard M. Lavers  Title:    Secretary   
                By:    /s/ Gary L. Near  Name:    Gary L. Near  Title:   
Treasurer 




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 